
	
		II
		111th CONGRESS
		1st Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plastic
		  fittings composed of perfluoroalkoxy (PFA) resin.
	
	
		1.Plastic fittings composed of
			 perfluoroalkoxy (PFA) resin
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Plastic fittings composed of perfluoroalkoxy (PFA) resin with
						internal diameters ranging from 1.59 mm to 35.1 mm (provided for in subheading
						3917.40.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
